DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention 2 (claims 9-17) in the reply filed on 10/30/2020 is acknowledged.  The traversal is on the ground(s) that there is no such burden with examining all the claims in this application. This is not found persuasive because the product (Invention 2) as claimed can be made by another different process step, such as without using mold with a mold cavity, without inserting the printed circuit board into the mold cavity, without inserting the composite material into the mold cavity, and/or without subjecting the mold cavity to a temperature and pressure profile until hardening of the composite material as required by the method of making (Invention 1). So, if restriction were not made there would be a serious search and/or examination burden to the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Further, claims 1-8 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention 1.

Claim Objections
Claim 9 is objected to because of the following informalities:  
. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heikkinen et al. (US 20160295702; “Heikkinen” hereinafter) in view of Figueredo (US 20170127581; “Figueredo” hereinafter).
Regarding claim 9, Heikkinen (fig. 5) discloses a component of composite material (molded second thermoplastic material 510) comprising a polymeric material (510 is a thermoplastic material), molded with a printed circuit -32-5710568-1Attorney Docket No.: CAM3-PT337board (502) provided with a protection (first molded layer 506) on at least a first face thereof (fig. 5), wherein said composite material (510) extends all around said printed circuit board (502) provided with the protection (506), said composite material being in contact with said printed circuit board which is provided with the protection on at least one of a side of said first face or on an opposite side (510 cover the substrate 502 provide with the protection mold layer 506, fig. 5).  

Figueredo (figs. 1-2) teaches a substrate (110) molded with a composite material comprising structural fiber incorporated in a polymeric matrix (130) (“The molded compound 130 may be formed of a reinforced … epoxy resin”, Par. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Heikkinen to have the substrate provided with composite material comprising structural fiber incorporated in a polymeric matrix as taught by Figueredo because such modification provides additional structural support to the device as suggested by Figueredo.
Further, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to use the module of Heikkinen in view of Figueredo as a bicycle component because such modification provides protected circuit component(s) to be used in the bicycle to carry out additional functions.
Furthermore, ‘**co-molded**’ constitutes a method of manufacture and is not structurally distinguished from the prior art. (In re Johnson, 157 USPQ 670, 1968; In re Thorpe, 227 USPQ 964, 1985; See MPEP 2113—Product by Process Claims).  It would have been obvious to one having ordinary skill in the art at the time that the invention was made that the disclosed structure of the prior art is a fully functional equivalent to the claimed structure as evidenced by meeting all of the claimed structural limitations thereof.

Regarding claim 11, Heikkinen in view of Figueredo discloses wherein said protection (molded layer 506, Heikkinen, fig. 5) comprises a layer of a hardened polymeric material (molded layer 506 is made of thermoplastic, Heikkinen).
Regarding claim 12, Heikkinen in view of Figueredo (relied on Figueredo, figs 1-2) discloses wherein said at least one first face of said printed circuit board (110) carries a plurality of electrical/electronic components (123, 121, 122, 124), and said polymeric material (130) fills the spaces between said electrical/electronic components (fig. 1).  
Regarding claim 13, Heikkinen in view of Figueredo (relied on Heikkinen, fig. 5) discloses wherein said protection (506) is an electrically insulating protection (506 is formed of thermoplastic).  
Regarding claim 14, Heikkinen in view of Figueredo discloses wherein said at least one first face of said printed circuit board carries at least one electrical/electronic component, and wherein said protection comprises a cover or a framework that covers said at least one first face (506 acts as a cover and cover the components 508, Heikkinen, fig. 5), and that contains said at least one electrical/electronic component (508, Heikkinen, fig. 5).

Heikkinen in view of Figueredo does not explicitly disclose wherein both faces of said printed circuit board provided with the protection are in contact with the composite-33- 5710568-1Attorney Docket No.: CAM3-PT337material.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the protection on the second face of the substrate as well, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). The modification would provide protection to both surfaces of the substrate or PCB and the underlying components.
	
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikkinen in view of Figueredo as applied to claim 9, and in further view of Kageyama (US 20030137046; “Kageyama” hereinafter).
Regarding claim 15, Heikkinen in view of Figueredo discloses the bicycle component as claimed in claim 9.
Heikkinen in view of Figueredo does not explicitly disclose the bicycle component according to claim 9, comprising at least one cavity, said printed circuit board provided with the protection being attached to an inner surface of the cavity.  
Kageyama (fig. 2) teaches a cavity (14a), a printed circuit board (14) provided with a protection (26) being attached to an inner surface of the cavity (14a).  
it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to use the bicycle component of Heikkinen .

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikkinen in view of Figueredo as applied to claim 9, and in further view of Longman (US 20120330572; “Longman” hereinafter).
Regarding claim 17, Heikkinen in view of Figueredo discloses the bicycle component as claimed in claim 9.
Heikkinen in view of Figueredo does not explicitly disclose wherein the bicycle component is selected from the group consisting of a crankarm, a handlebar and a control lever.
Longman (figs. 10-11) teaches a bicycle component (112) is selected from the group consisting of a crankarm (116).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to use the bicycle component of Heikkinen in view of Figueredo in the crankarm as taught by Longman because such modification help to provide additional functions to the user like communication with a remote device as suggested by Longman.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.